Citation Nr: 1014105	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for dysthymia.  

4.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for calluses of the feet and the hands.  

5.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for degenerative joint disease and arthritis.  

6.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for numbness in the right hip, leg, and foot 
claimed as due to an undiagnosed illness. 

7.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for service connection for bulging eyes and 
pressure in the head claimed as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to January 
1992.  He served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an November 2005 decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claims of entitlement to posttraumatic stress 
disorder (PTSD), bilateral hearing loss, dysthymia, calluses 
of the feet and the hands, degenerative joint disease and 
arthritis, numbness in the right hip, leg, and foot claimed 
as due to an undiagnosed illness, and bulging eyes and 
pressure in the head claimed as due to an undiagnosed 
illness.  In January 2008, the RO reopened the Veteran's 
claim of entitlement to service connection for PTSD and 
denied the claim on the merits.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claims and to 
adjudicate the claims on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen the Veteran's claims of entitlement to 
service connection for dysthymia, calluses of the hands and 
the feet, degenerative joint disease and arthritis, numbness 
in the right hip, leg, and foot claimed as due to an 
undiagnosed illness, and bulging eyes and pressure in the 
head claimed as due to an undiagnosed illness and service 
connection for chronic PTSD are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In April 2002, the RO denied service connection for PTSD.  
In May 2002, the Veteran was informed in writing of the 
adverse decision and his appellate rights.  The Veteran did 
not submit a notice of disagreement.  

2.  The documentation submitted since the April 2002 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  

3.  In April 2002, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss disability.  The Veteran was informed of the adverse 
determination and his appellate rights in May 2002.  He did 
not submit a notice of disagreement.  

4.  The documentation submitted since the April 2002 RO 
determination is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The April 2002 RO decision denying service connection for 
PTSD is final.  New and material evidence sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for PTSD has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2009).  

2.  The April 2002 RO determination that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss disability is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for bilateral hearing loss disability has 
not been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
In reviewing the Veteran's application to reopen his claims 
of entitlement to service connection for PTSD and bilateral 
hearing loss disability, the Board observes that the RO 
issued VCAA notices to the Veteran in May 2005 and July 2005 
which informed him of the evidence generally needed to 
support an application to reopen a claim of entitlement to 
service connection, a claim of entitlement to service 
connection, and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his applications.  The May 2005 and July 2005 VCAA 
notices were issued prior to November 2005 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
scheduled for a VA audiological examination for compensation 
purposes.  Unfortunately, he failed to appear for the 
scheduled examination.  There remains no issue as to the 
substantial completeness of the Veteran's applications.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Shinseki v. 
Sanders, 556 U.S. ___ (2009).  


II.  Applications to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
Veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).  


A.  PTSD

1.  Prior RO Decision

In April 2002, the RO denied service connection for PTSD as 
the claimed disorder was not shown.  In May 2002, the Veteran 
was informed in writing of the adverse decision and his 
appellate rights.  The Veteran did not submit a NOD.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The Veteran's service medical 
records make no reference to PTSD or other chronic acquired 
psychiatric disorders.  The reports of VA examinations for 
compensation purposes conducted in March 1997 and January 
1998 state that the Veteran complained of chronic depression 
and insomnia after returning from Saudi Arabia.  The Veteran 
was reported to have "stressors including exposure to combat 
in the Persian Gulf" and the deaths of his daughter and his 
mother-in-law.  The Veteran was diagnosed with dysthymia.  In 
his August 2000 claim for service connection, the Veteran 
reported that he had war-related nightmares and an 
exaggerated startle reaction.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).
The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the April 2002 RO decision 
denying service connection for PTSD consists of service 
personnel records, VA clinical documentation, private 
clinical documentation, and written statements from the 
Veteran.  An August 2005 written statement from the Veteran 
conveys that he was exposed to several stressful events while 
in Southwest Asia including witnessing the burial of enemy 
combatants in mass graves, a large explosion, and the 
wounding of an Army captain by a land mine; finding a land 
mine in a "swept area;" and coming under attack by SCUD 
rockets.  VA clinical documentation dated in August 2007 
conveys that an assessment of PTSD was advanced.  

The Board finds that the Veteran's August 2005 written 
statement and the August 2007 VA clinical documentation 
constitute new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim.  As new and material 
evidence has been received, the Veteran's claim of 
entitlement to service connection for PTSD is reopened.  

B.  Bilateral Hearing Loss

1.  Prior RO Decisions

In March 1999, the RO determined that the Veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for bilateral hearing loss disability and denied 
the claim.  In April 1999, the Veteran submitted a NOD.  In 
January 2000, the RO issued a SOC to the Veteran and his 
accredited representative.  The Veteran did not subsequently 
perfect a substantive appeal from the denial of service 
connection.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The Veteran's service treatment 
records do not refer to chronic bilateral hearing loss 
disability.  The report of a January 1999 VA examination for 
compensation purposes states that the Veteran exhibited pure 
tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
40
LEFT
10
10
15
5
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
Veteran was diagnosed with right ear sensorineural hearing 
loss disability.  

The Veteran subsequently sought to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability.  In April 2002, the RO determined that new and 
material evidence had not been submitted to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.  The Veteran was informed 
of the adverse determination and his appellate rights in May 
2002.  He did not submit a NOD.   

The additional documentation considered by the RO in 
formulating its April 2002 determination consists of VA 
clinical documentation and written statements from the 
Veteran.  The evidence does not address the Veteran's hearing 
acuity.  

2.  New and Material Evidence

The evidence submitted since the April 2002 RO determination 
that new and material evidence had not been received to 
reopen the Veteran's claim of service connection for 
bilateral hearing loss disability consists of service 
personnel records, VA clinical documentation, private 
clinical documentation, and written statements from the 
Veteran.  A February 2004 VA treatment record states that the 
Veteran was noted to have "partial hearing loss in his right 
ear."  In his March 2005 application to reopen, the Veteran 
asserted that "I have been experiencing these symptoms since 
my service in the Persian Gulf."  

In reviewing the additional documentation received into the 
record since the April 2002 RO determination, the Board 
observes that it is essentially cumulative in nature.  The 
February 2004 VA treatment record reiterates that the Veteran 
has right ear hearing loss disability without discussing its 
etiology. The Veteran's written statement reiterates his 
prior contention that the claimed disorder arose during 
active service without adding any specific facts.  These 
facts were before the RO in April 2002.  Such documentation 
clearly does not raise a reasonable possibility of 
substantiating the Veteran's claim whether considered alone 
or in conjunction with the evidence previously of record.  In 
light of the foregoing, the Board finds that new and material 
evidence has not been received to reopen the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss disability.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for PTSD is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for bilateral hearing loss disability 
is denied.  


REMAND

In light of its reopening above, the Veterans claim of 
entitlement to service connection for chronic PTSD is to be 
determined following a de novo review of the entire record.  

The Veteran asserts that he incurred chronic PTSD as the 
result of his stressful experiences in Southwest Asia.  In 
his August 2005 written statement, the Veteran conveys that 
he was exposed to several stressful events while in Southwest 
Asia including witnessing the burial of enemy combatants in 
mass graves, a large explosion, and the wounding of an Army 
captain by a land mine; finding a land mine in a "swept 
area;" and coming under attack by SCUD rockets.  Appropriate 
action has not been undertaken to verify the Veteran's 
claimed combat-related stressors.  

In June 2006, the Veteran submitted a claim of entitlement to 
service connection for a chronic low back disorder.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  The Board finds that the issue of service 
connection for a chronic back disorder is inextricably 
intertwined with the certified issue of whether new and 
material evidence has been received to reopen the Veteran's 
claim of entitlement to service connection for degenerative 
joint disease and arthritis.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Additionally, the Board finds that the issue of whether new 
and material evidence has been received to reopen the 
Veteran's claim of entitlement to dysthymia is inextricably 
intertwined with the reopened issue of the Veteran's 
entitlement to service connection for chronic PTSD.  

In reviewing the claims file, the Board observes that the 
Veteran's service treatment records indicate that he was 
treated for left foot calluses in April 1979.  A March 2004 
VA treatment record states that the Veteran was diagnosed 
with hyperkeratosis palmaris and plantaris (calluses of the 
hands and the feet).  The Veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
relationship, if any, between the Veteran's inservice and 
post-service calluses.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that an additional VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
claimant of the evidence and information that is necessary to 
both reopen her claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1; (2006).  In the instant appeal, the Veteran 
was not informed of the specific evidence necessary to reopen 
his claims of entitlement to service connection for both 
numbness in the right hip, leg, and foot claimed as due to an 
undiagnosed illness and bulging eyes and pressure in the head 
claimed as due to an undiagnosed illness.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to appellants.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009); and the Court's holdings in Kent 
v. Nicholson, 20 Vet.App. 1 (2006) are 
fully met.  

2.  Contact the Veteran and request that 
he provide information as to all 
treatment of his PTSD and callouses of 
the hands and the feet including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the claims 
file. 

3.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after September 2007, 
not already of record, be forwarded for 
incorporation into the claims file.  

4.  Submit the Veteran's written 
statements as to his alleged 
combat-related stressors to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) for verification of the 
claimed stressors. 

5.  After completion of the action 
requested in paragraphs 1, 2, and 3 
above, then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's chronic 
acquired psychiatric disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiner should 
identify the specific stressor or 
stressors supporting such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
originated during active service; is 
etiologically related to the Veteran's 
inservice combat and non-combat-related 
experiences and/or service in Southwest 
Asia; or is in any other way causally 
related to active service. 

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

6.  After completion of the action 
requested in paragraphs 1 and 2 above, 
then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed chronic 
skin disorder of the hands and the feet.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic skin disorder of the hands and 
the feet originated during active 
service; is etiologically related to the 
Veteran's service in Southwest Asia; or 
is in any other way causally related to 
active service.

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

7.  Then adjudicate the issue of service 
connection for a chronic back disorder.  
The Veteran should be informed in writing 
of the resulting decision and his 
associated appellate rights.  The issue 
is not on appeal unless there is a NOD 
and a substantive appeal as to the issue.  

8.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the Veteran's 
claims of entitlement to service 
connection for dysthymia, calluses of the 
hands and the feet, degenerative joint 
disease and arthritis, numbness in the 
right hip, leg, and foot claimed as due 
to an undiagnosed illness, and bulging 
eyes and pressure in the head claimed as 
due to an undiagnosed illness and 
adjudicate the issue of service 
connection for chronic PTSD on a de novo 
basis with express consideration of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's applications and 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


